                                                                                                    Î»-»¬ Ú±®³

 1                                   UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     Í¬¿¬» ±º Ý¿´·º±®²·¿ô »¬ ¿´òô                                  ìæïéó½ªóëéèí
                                                      )   Case No: _______________
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE
 6   ß´»¨ Óò ß¦¿®ô ××ô »¬ ¿´ò                         )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7                                                    )
                                      Defendant(s).
                                                      )
 8
          I, Û´·¦¿¾»¬¸ Ó±®®·-                      , an active member in good standing of the bar of
 9    ×´´·²±·-                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Ð´¿·²¬·ººô ¬¸» Í¬¿¬» ±º ×´´·²±·-             in the
                                                                 Õ¿®´· Û·-»²¾»®¹
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      ïðð Éò Î¿²¼±´°¸ Í¬òô ïï¬¸ Ú´±±®                      ïíðð × Í¬®»»¬
14    Ý¸·½¿¹±ô ×Ô êðêðï                                    Í¿½®¿³»²¬±ô Ý¿´·º±®²·¿ çëèïì
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    øíïî÷ èïìóíçðç                                       øçïê÷ îïðóéçïí
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    »³±®®·-à¿¬¹ò-¬¿¬»ò·´ò«-                              Õ¿®´·òÛ·-»²¾»®¹à¼±¶ò½¿ò¹±ª
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: êîçéîíç      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: ðìñðíñïç                                                Û´·¦¿¾»¬¸ Ó±®®·-
22                                                                                APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Û´·¦¿¾»¬¸ Ó±®®·-                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/3/2019
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                   October 2012
